Title: Report on Appropriations of Money for Certain Purposes, [6 January 1791]
From: Treasury Department,Hamilton, Alexander
To: 


[Philadelphia, January 6, 1791Communicated on January 6, 1791]
[To the Speaker of the House of Representatives]


  The Secretary of the Treasury respectfully reports to the House of Representatives, the Estimates herewith transmitted, No. 1, 2, 3 and 4.
  


  The first relating to the Civil List, or the Expenditure for the support of   Government, during the year 1791, amounting to
  Dollars 299.276.53. 


  The second exhibiting some additional objects of expenditure arising out of the laws for collecting the duties on imports and tonnage, for making provision for the public debt, for the maintenance and support of light
  


     houses &c, and for executing certain Surveys of land, amounting to
  50.756. 7 


  The third relating to the department of war, shewing the stated expenditure   of that Department for a year
  202.179.46. 


  The probable extra-expense of the late expedition under General Harmar
  100.000.    


  The amount of military pensions for a year
  87.463.60.6



  Pay and Subsistence to sundry officers, for which no Appropriation has yet   been made
     556.48. 


  Amounting altogether to,
  Dollars, 740.232.14.6


As appears by No. 4, which contains a summary of the three preceding ones; and shews in one view, the total sum as above stated, for which an appropriation is requisite.
The funds now at the disposal of the Legislature for this purpose, are the 600.000 dollars reserved annually out of the duties on imports and tonnage, by the Act making provision for the debt of the United States, for the support of the government thereof, and certain surpluses arising on former appropriations for the current service, in consequence of over-estimates, and some other circumstances.
It is probable, that these two sources will be equal to the object; but as the amount of these surpluses is not definitively ascertained, it appears to be expedient, that the appropriation should embrace some additional resource.
The product, during this year, of whatever duties may be laid in the present Session, as a farther provision for the public debt, may, with propriety, be resorted to for the purpose; as the interest, which will be payable on the amount of the State-debts assumed by the United States, will not begin to accrue till after the end of the year; and it is calculated, that the product of the duties, within each year, will be adequate to the payment of the interest of such year.
The Secretary begs leave to remind the House of Representatives, that no provision has been made for payment of interest to the foreign Officers beyond the year 1788. In his report of the fifth day of August last, he submitted the expediency of discharging the principal of their debt, which bears an interest of six per centum per annum, payable in Paris; but the advanced period of the Session prevented a discussion of the matter. The propriety of this measure, and the necessity of a provision for the interest, are again humbly submitted.

The Secretary also begs leave to state to the House, that representations have been made to him, by several of the Commissioners of loans, respecting the extraordinary expense occasioned to them, in the first instance, in the execution of the Act making provision for the debt of the United States, and the inadequateness of their compensations. Considerations relative to the public service, as well as to the officers themselves, require an acknowledgment that these representations are not without foundation.
The quantity and pressure of business which arise in receiving subscriptions, in liquidating and cancelling the old certificates, and issuing new ones in their stead; in counting and examining the old bills of credit; in making entries and furnishing returns, to the Treasury, necessarily require much additional clerkship; the expense of which, united with that of providing different setts of books, and other stationary in considerable quantity, must, in some cases, exhaust, nearly if not altogether, the whole salaries of the officers, and in others, so considerable a part of them, as to leave a very incompetent recompence for the services to be performed.
All which is submitted,
Alexander HamiltonSecretary of the Treasury
Treasury-department; January 6th. 1791.
